Citation Nr: 0732765	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  06-28 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 10 percent 
before April 29, 2005, for bilateral hearing loss, and an 
initial rating higher than 20 percent from April 29, 2005.


REPRESENTATION

Veteran  represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1945 to November 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In August 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is in the record.  


FINDING OF FACT

Before April 29, 2005, bilateral hearing loss was manifested 
by auditory acuity level IV in the right ear and auditory 
acuity level IV in the left ear; from April 29, 2005, 
bilateral hearing loss is manifested by auditory acuity level 
VI in the right ear and auditory acuity level IV in the left 
ear.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent 
before April 29, 2005, for bilateral hearing loss, and an 
initial rating higher than 20 percent from April 29, 2005, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2006). 







Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in October 2002 and in March 2006 letter.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession.  The notice included the general effective date 
provision for the claim and the degree of disability 
assignable. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
identifying the evidence needed to substantiate a claim); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice about the degree of 
disability assignable was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the statement of the case, dated in September 
2006.  Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 
2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).  

To the extent that the VCAA notice did not identify the 
evidence needed to substantiate the claim for increase, the 
veteran in his notice of disagreement essentially argued that 
his hearing loss was worse as evidenced by a doctor's 
statement, which he submitted.  As the veteran demonstrated 
actual knowledge as the type of evidence needed to 
substantiate the claim for increase, namely, that the 
disability was worse, the content error did not affect the 
essential fairness of the adjudication and the purpose of the 
VCAA notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (VCAA notice error that does not 
affect the essential fairness of the adjudication is not 
prejudicial.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded VA 
examinations.  

As the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Criteria 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  The 
rating for hearing loss is determined under the criteria in 
38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  38 
C.F.R. § 4.85. 

The "puretone threshold average" as used in Tables VI, is 
the sum of the puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86 the rating may be based solely 
on puretone threshold testing.  An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in 
each of the four frequencies 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater or when the puretone threshold at 
1000 Hertz is 30 decibels or less, and the threshold at 2000 
Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

Since the veteran is appealing the initial assignment of a 
disability rating, following the award of service connection, 
the Board will consider staged ratings, that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

An Initial Rating Higher than 10 Percent before April 29, 
2005

The record contains VA audiological evaluations, dated in May 
2003, and June 2006.

In May 2003, the puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
RIGHT ear were 45, 50, 55, and 60, respectively; and in the 
LEFT ear 45, 40, 65, and 80, respectively.  The puretone 
threshold average in the right ear was 53 when rounding up, 
and the average in the left ear was 58 when rounding up.  
Speech discrimination in the right ear was 80 percent and 76 
percent in the left ear.

Applying the results to TABLE VI, the findings of the VA 
examination yielded a numerical designation of IV for the 
right ear as the average puretone decibel loss of 53 is in 
the range of between 50 to 57 average pure tone decibel loss, 
and the speech discrimination scores of 80 percent is in the 
range between 76 and 82 percent speech discrimination.  For 
the left ear, the average puretone decibel loss of 58 is in 
the range of between 58 to 65 average pure tone decibel loss, 
and the speech discrimination score of 76 percent is in the 
range between 76 and 82 percent speech discrimination, which 
yields a numerical designation of IV. 

Applying the results to TABLE VI, entering the numeral 
designations of IV for the right ear and IV for the left ear 
to TABLE VII yields a disability rating of 10 percent under 
Diagnostic Code 6100.

Since the pure tone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz was not 55 
decibels or more, or the puretone threshold was not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment was 
not shown under 38 C.F.R. § 4.86.

The May 2003 VA audiological evaluation, which was the basis 
for the RO's initial assignment of a 10 percent rating, does 
not indicate that the veteran's hearing loss at that time 
approached the level which would allow for the assignment of 
a higher rating.

An Initial Rating Higher than 20 percent from April 29, 2005

At the June 2006 examination, the puretone thresholds in 
decibels at the tested frequencies of 1000, 2000, 3000, and 
4000 Hertz in the RIGHT ear were 55, 65, 75, and 75, 
respectively; and in the LEFT ear 45, 70, 85, and 90, 
respectively.  The puretone threshold average in the right 
ear was 68 and the average in the left ear was 72.  Speech 
discrimination in the right ear was 72 percent and 82 percent 
in the left ear.

Applying the results to TABLE VI, the findings of the VA 
examinations yield a numerical designation of VI for the 
right ear as the average puretone decibel loss of 68 is in 
the range of between 66 to 73 average pure tone decibel loss, 
and the speech discrimination score of 72 percent is in the 
range of between 68 and 74 percent speech discrimination.  
For the left ear, the average puretone decibel loss of 72 is 
in the range of between 66 to 73 average pure tone decibel 
loss, and the speech discrimination score of 82 percent is in 
the range of between 76 to 82 percent speech discrimination, 
which yields a numerical designation of IV. Applying the 
results to TABLE VI, entering the numeral designations of VI 
for the right ear and IV for the left ear to TABLE VII yields 
a disability rating of 20 percent under Diagnostic Code 6100.




As the pure tone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz were 55 decibels 
or more on the right ear, an exceptional pattern of hearing 
impairment is shown under 38 C.F.R. § 4.86(a).  Applying the 
pure tone threshold at each of the four specified frequencies 
1000, 2000, 3000, and 4000 Hertz of 55 decibels or more to 
Table VIA produces a numerical designation for the right ear 
of V.  As the numerical designation of V is less than the 
numerical designation of VI in Table VI, the use of Table VIA 
does not result in a higher rating.  38 C.F.R. § 4.85, Table 
VII, Diagnostic Code 6100.

As the puretone threshold was not 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, an exceptional 
pattern of hearing impairment was not shown under 38 C.F.R. § 
4.86(b). 

For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

An initial rating higher than 10 percent before April 29, 
2005, for bilateral hearing loss, and an initial rating 
higher than 20 percent from April 29, 2005, is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


